        Case 1:19-cv-00516-SKO Document 23 Filed 12/07/20 Page 1 of 3


     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     MARGARET BRANICK-ABILLA
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, CA 94105-1545
 6          Telephone: (415) 977-8929
 7
            Facsimile: (415) 744-0134
            E-mail: Margaret.Branick-Abilla@ssa.gov
 8
     Attorneys for Defendant
 9

10                                 UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF CALIFORNIA
11

12   ZA XIONG MOUA,                                    )   Case No. 1:19-cv-00516-SKO
                                                       )
13
                    Plaintiff,                         )   STIPULATION AND ORDER FOR THE
14                                                     )   AWARD AND PAYMENT OF
            vs.                                        )   ATTORNEY FEES PURSUANT TO THE
15                                                     )   EQUAL ACCESS TO JUSTICE ACT, 28
     ANDREW SAUL,                                      )   U.S.C. § 2412(d)
16
     Commissioner of Social Security,                  )
17                                                     )   (Doc. 22)
                    Defendant.                         )
18                                                     )
                                                       )
19

20
            IT IS HEREBY STIPULATED by and between the parties, through their undersigned
21
     counsel, subject to the approval of the Court, that Plaintiff be awarded attorney fees in the amount
22
     of SEVEN THOUSAND DOLLARS AND ZERO CENTS ($7,000.00) under the Equal Access to
23
     Justice Act (EAJA), 28 U.S.C. § 2412(d). This amount represents compensation for all legal
24
     services rendered on behalf of Plaintiff by counsel in connection with this civil action, in accordance
25
     with 28 U.S.C. §§ 1920, 2412(d).
26
            After the Court issues an order for EAJA fees to Plaintiff, the government will consider the
27
     matter of Plaintiff’s assignment of EAJA fees to counsel Jonathan O. Pena. Pursuant to Astrue v.
28
     Ratliff, 560 U.S. 586, 598 (2010), the ability to honor the assignment will depend on whether the


     Stipulation
     1:19-cv-00516-SKO                             1
        Case 1:19-cv-00516-SKO Document 23 Filed 12/07/20 Page 2 of 3



 1   fees are subject to any offset allowed under the United States Department of the Treasury’s Offset
 2   Program. After the order for EAJA fees is entered, the government will determine whether they are
 3   subject to any offset.
 4          Fees shall be made payable to Plaintiff, but if the Department of the Treasury determines
 5   that Plaintiff does not owe a federal debt, then the government shall cause the payment of fees to be
 6   made directly to Jonathan O. Pena, pursuant to the assignment executed by Plaintiff. Any payments
 7   made shall be delivered to counsel Jonathan O. Pena.
 8          This stipulation constitutes a compromise settlement of Plaintiff’s request for EAJA attorney
 9   fees, and does not constitute an admission of liability on the part of Defendant under the EAJA or
10   otherwise. Payment of the agreed amount shall constitute a complete release from, and bar to, any
11   and all claims that Plaintiff and/or counsel Jonathan O. Pena, including Pena & Bromberg, PLC,
12   may have relating to EAJA attorney fees in connection with this action.
13          This award is without prejudice to the rights of counsel to seek Social Security Act attorney
14   fees under 42 U.S.C. § 406(b), subject to the savings clause provisions of the EAJA.
15
                                           Respectfully submitted,
16
     Dated: December 2, 2020               PENA & BROMBERG, PLC
17

18
                                       By: /s/ Jonathan O. Pena*
19                                         JONATHAN O. PENA
                                           Attorneys for Plaintiff
20                                         [*As authorized by e-mail on Dec. 2, 2020]
21

22   Dated: December 4, 2020               McGREGOR W. SCOTT
                                           United States Attorney
23                                         DEBORAH LEE STACHEL
                                           Regional Chief Counsel, Region IX
24
                                           Social Security Administration
25

26                                     By: /s/ Margaret Branick-Abilla
27
                                          MARGARET BRANICK-ABILLA
                                          Special Assistant United States Attorney
28                                        Attorneys for Defendant



     Stipulation
     1:19-cv-00516-SKO                            2
        Case 1:19-cv-00516-SKO Document 23 Filed 12/07/20 Page 3 of 3



 1                                            ORDER
 2            Based upon the parties’ above “Stipulation for the Award and Payment of Attorney Fees
 3   Pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d)” (the “Stipulation”) (Doc. 22),
 4
              IT IS ORDERED that attorney fees in the amount of SEVEN THOUSAND DOLLARS
 5
     AND ZERO CENTS ($7,000.00) under the Equal Access to Justice Act (EAJA), 28 U.S.C. §
 6
     2412(d), be awarded subject to the terms of the Stipulation.
 7

 8   IT IS SO ORDERED.
 9

10
     Dated:     December 4, 2020                                    /s/   Sheila K. Oberto         .
                                                       UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     Stipulation
     1:19-cv-00516-SKO                           3
